DETAILED CORRESPONDENCE

Claims 1-5 and 12-24 are pending.  Claims 6-11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/6/2019, 8/27/2020, 8/27/2020, 10/9/2020, and 12/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings are objected to because the lines are not sufficiently dense and dark and are not uniformly thick and well-defined and because of smudging of such drawings, generally (Figs. 4, 9, and 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3  There is insufficient antecedent basis in the claim for “retaining body” in the absence of the article “the”.
Claim 22  The term “axis” renders the claim indefinite in that it is unclear which axis of the retaining body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva (US20170145781).
Claim 1  Silva discloses an apparatus 10 [Figs. 1-4; abstract] for use in forming a plug during hydraulic fracturing [para. 0046] of a subterranean soil formation comprising: 
a top tubular 40 [Fig. 3; para. 0015] retaining body 12,28 [Fig. 1; para. 0011-0013] extending between top and bottom ends and having a frustoconical outer surface extending from the bottom end thereof; and 
a plurality of slip arms [as labeled by the examiner in incorporated Fig. 2 below; para. 0013] located around the outer surface of said retaining body, each slip arm extending between top and bottom ends and having an inner surface extending from the slip arm top end corresponding to the outer surface of the retaining body [i.e., contacting the outer surface for “Ring” (see below) or at least positioned parallel to the surface for “Ring Alt” (see below)] and an exterior surface adapted to engage a wellbore [e.g., the tubular 40; Figs. 2,3], 
wherein the plurality of slip arms extend from a ring surrounding the retaining body 12 [either of “Ring” or “Ring Alt” as labeled by the examiner in the incorporated Fig. 2 below].



[AltContent: textbox (Ring Alt)][AltContent: arrow][AltContent: textbox (Slip arms)]

[AltContent: arrow]
[AltContent: textbox (Ring)][AltContent: arrow]
    PNG
    media_image1.png
    425
    509
    media_image1.png
    Greyscale

Claim 2  Silva, as discussed with respect to claim 1, discloses a seal element 30 disposed about the retaining body 12,28 above the plurality of slip arms, wherein the seal element is adapted to be displaced towards the top end of the retaining body by the plurality of slip arms [radial expansion causes movement of portions of the seal toward at least the 28 portion of the retaining body] so as to at least partially seal an annulus between the retaining body and the wellbore [Figs. 1,2; para. 0016,0017].
Claim 4  Silva, as discussed with respect to claim 1, discloses that the retaining body includes a central bore therethrough [Figs. 1,2].
Claim 5  Silva, as discussed with respect to claim 4, discloses that the central bore forms a ball seat 24 adapted to retain a ball 42a thereon [Fig. 3; para. 0017]. 
Claim 12  Silva, as discussed with respect to claim 1, discloses that the retaining body and the plurality of slip arms are engageable with a setting tool 200 [Figs. 6-8; para. 0022-0024].
Claim 17  Silva, as discussed with respect to claim 1, discloses that the plurality of slip arms are formed of a selectably dissolvable material [para. 0020].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Silva, in view of Harris et al. (US20170130553) [Harris].
Claim 18  Silva, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the plurality of slip arms include wellbore engaging plugs imbedded therein.
Harris discloses an apparatus for use in forming a plug during hydraulic fracturing of a subterranean soil formation [Figs. 2-8,19-21; abstract] comprising: a top tubular retaining body 62,262 extending between top and bottom ends and having a frustoconical outer surface [Fig. 5] extending from said bottom end thereof and a plurality of slip arms 66,266 located around said outer surface of said retaining body [Figs. 2,7], each slip arm extending between top and bottom ends and having an inner surface extending from said top end corresponding to said outer surface of said retaining body [Fig. 3] and an exterior surface adapted to engage a wellbore [Fig. 3]; and a seal element 64,264 located around said outer surface of said retaining body above said plurality of slip arms [Fig. 2] adapted to be displaced towards said top end of said retaining body by said plurality of slip arms so as to seal an annulus between said retaining body and said wellbore [e.g. from Fig. 2 to Fig. 3; para. 0116,0117,0125,0163,0164].  Harris further discloses that the plurality of slip arms include wellbore engaging plugs 265 imbedded therein [Fig. 19; para. 0171].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Silva such that the plurality of slip arms include wellbore engaging plugs imbedded therein.   One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that enhanced securement of the slip arms against the wellbore would be provided.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10508526. Although the claims at issue are not identical, they are not patentably distinct from each other because the practice of claims 1 and 2 of the present invention would infringe claim 1 of said patent.

Allowable Subject Matter
Claims 13-16, and 19-21, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claims 13 and 19 were not located in one reference, or a reasonable combination of references, particularly with regard to the second ring preventing slip arm expansion (claim 13), and the setting tool engagement configuration (claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676